Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to the rce filed on 02/18/2021.  Claim 1-20 are pending and have been considered below.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(s) 1-6, 9-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0210041) in view of Wang et al. (US 2018/0356972) and further in view of Kim et al. (US 2014/0164966).

Claim 1. Yang discloses a method of processing split screen display, applicable in an electronic device, and comprising:
acquiring, by a display screen, gesture information on the display screen, wherein the gesture information is a pattern of a user's touch (movement of touch input) on the display screen ([0090]);
sending the gesture information to a processor of the electronic device ([0091]);
in response to determining by the processor that the gesture information matches preset gesture information, acquiring position change information corresponding to the gesture information, wherein the position change information is a change of touch position of the pattern ([0084],[0092]);
in response to determining by the processor that the position change information matches preset position change information, dividing a display region of the display screen into at least two sub-regions during the pattern of the user's touch on the display screen ([0092], fig. 7 item 707); and
Yang does not explicitly disclose 
displaying a currently displayed first display interface in a first sub-region of the at least two sub-regions wherein the preset gesture information matches a three-point touch, and the preset position change information matches an upward sliding motion.
Wang discloses displaying a currently displayed first display interface in a first sub-region of the at least two sub-regions ([0063]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention was made to modify Yang’s teaching with Wang’s feature. One would have been motivated to make such a combination to flexibly split the display UI of the terminal device and make it convenient to run a new application program and simultaneously execute the multiple tasks.
However, Kim wherein the preset gesture information matches a three-point touch, and the preset position change information matches an upward sliding motion (In response to a gesture of multi-touching and then dragging the first page P1 of the application execution space in a top direction is input, the first view L1 of the home screen may be displayed as illustrated in (d) and (e) FIG. 13B) ([0167]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention was made to modify Yang’s teaching with Kim’s feature. One would have been motivated to make such a combination to conveniently split the display UI of the terminal device and facilitate content display.

Claim 2. Yang Wang and Kim disclose the method of processing the split screen display according to claim 1, Yang further discloses wherein the step of acquiring gesture information on a display screen comprises: acquiring a click touch operation of a user on the display screen; analyzing the click touch operation to determine point touch data corresponding to the click touch operation; and generating the gesture information according to the point touch data ([0080]-[0082]). 

Yang Wang and Kim disclose the method of processing the split screen display according to claim 2, Wang further discloses wherein the acquiring a click touch operation of a user on the display screen comprises: acquiring, by an electrode in the display screen, the click touch operation of the user; and when the display screen acquires the touch operation through the electrode, analyzing, by the processor, a current magnitude of each point, and determining position coordinate information of each point ([0044]-[0045]). One would have been motivated to make such a combination to flexibly split the display UI of the terminal device and make it convenient to run a new application program and simultaneously execute the multiple tasks.

Claim 4. Yang Wang and Kim disclose the method of processing the split screen display according to claim 3, Wang further discloses wherein the analyzing the click touch operation to determine point touch data corresponding to the click touch operation comprises: determine point touch data corresponding to the click touch operation according to the position coordinate information of each point ([0069]). One would have been motivated to make such a combination to flexibly split the display UI of the terminal device and make it convenient to run a new application program and simultaneously execute the multiple tasks.

Claim 5. Yang Wang and Kim disclose the method of processing the split screen display according to claim 2, Yang further discloses wherein the preset gesture information matches a three-point touch ([fig. 5b]). 

Claim 6. Yang Wang and Kim disclose the method of processing the split screen display according to claim 1, Wang further discloses wherein the step of acquiring position change 

Claims 9-14 and 17-20 represent the device and medium of claims 1-8 respectively and are rejected along the same rationale.

6.	Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0210041) in view of Wang et al. (US 2018/0356972) in view of Kim et al. (US 2014/0164966) and further in view of Tian et al. (US 2016/0378317).

Claim 7. Yang Wang and Kim disclose the method of processing the split screen display according to claim 6, Yang further discloses wherein the step of dividing a display region of the display screen into at least two sub-regions: determining whether a sliding motion indicated by the sliding touch data in the position change information matches an sliding motion; and when it is determined that the sliding motion indicated by the sliding touch data in the position change information matches the sliding motion, determining that the position change information matches the preset position change information and performing the step of dividing a display region of the display screen into at least two sub-regions ([0084], [0090]-[0092]).
Yang Wang and Kim fail to explicitly disclose upward sliding motion. However Tian discloses upward sliding motion ([0143]-[0144]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention was made to modify Yang’s teaching with Tian’s feature. One would have been motivated to make such a combination to facilitate triggering of an electronic device to start a corresponding function requires.

Claim 15 represents the device claim 7 and is rejected along the same rationale.

7.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0210041) in view of Wang et al. (US 2018/0356972) in view of Kim et al. (US 2014/0164966) in view of Tian et al. (US 2016/0378317) and further in view of HU et al. (US 2016/0328143).

Claim 8. Yang Wang Kim and Tian disclose the method of processing the split screen display according to claim 7, Wang further discloses wherein the step of displaying a currently displayed first display interface in a first sub-region of the at least two sub-regions comprises: displaying the first display interface in the first sub-region; displaying an icon or a thumbnail of at least one application (fig. 3); and when a selection instruction of the icon by the user is received, displaying a second display interface of the application corresponding to the selected icon in a second sub-region of the at least two sub-regions (fig. 5); Yang further discloses a usage frequency ([0097]) [wherein from high to low is inherent in usage frequency] 
HU discloses according to a usage frequency in an order from high to low ([0060]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention was made to modify Wang’s teaching with HU’s feature. One would have been motivated to make such a combination to facilitate triggering of recently used application.

Claim 16 represents the device claim 8 and is rejected along the same rationale.

Response to Arguments
8.	Applicant’s arguments filed on 02/18/2021 have been fully considered but are not persuasive.
	Applicant argued that although the above description relates to identifying a preset gesture (e.g., point of touch) or determining position change (e.g., the moving distance of the touch), these are different steps according to Yang's overall process, as shown in Fig. 4.

In response, the Examiner respectfully disagrees and submits that fig. 4 (step401 to 407) illustrates a procedure of splitting a display area based on a multi-touch detection. 
a multi-touch which consists of user’s pattern is analyzed, determination is made whether the touch inputs are moved, the moving distance is identified based on a threshold value and the screen is split in two sub-regions based on the multi-touch and moving distance, c.f. [0092]. Yang’s fig. 4 clearly discloses a “two-step” process as claimed by applicant. Yang. The combination of Yang, Wang and Kim meet the metes and bounds of the claimed features.
	
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171